

117 HR 2719 IH: Rebuilding America’s Airport Infrastructure Act
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2719IN THE HOUSE OF REPRESENTATIVESApril 21, 2021Mr. Blumenauer (for himself and Mr. Amodei) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to make modifications to the passenger facility charge program administered by the Federal Aviation Administration, and for other purposes.1.Short titleThis Act may be cited as the Rebuilding America’s Airport Infrastructure Act.2.Passenger facility charge(a)In generalSection 40117 of title 49, United States Code, is amended—(1)in subsection (b)—(A)in paragraph (1) by striking of $1, $2, or $3 and inserting described in paragraph (4); (B)by striking paragraph (4) and inserting the following:(4)Passenger facility charge amountThe maximum amount of a passenger facility charge imposed under paragraph (1) shall be—(A)for a 1-year period beginning on January 1, 2023, $5.50;(B)for a 1-year period beginning on January 1, 2024, $6.50;(C)for a 1-year period beginning on January 1, 2025, $7.50; and(D)on and after January 1, 2026, $8.50 (adjusted annually for inflation). ; (C)in paragraph (6)—(i)by striking paragraphs (1) and (4) and inserting paragraph (1); and(ii)by striking or (4); and (D)in paragraph (7)(A)—(i)by striking , (4),; and(ii)by striking or (4); and(2)in subsection (d)—(A)in paragraph (2)(C) by striking the semicolon and inserting ; and;(B)in paragraph (3) by striking ; and and inserting a period; and(C)by striking paragraph (4).(b)Effective dateThe amendments made by this section shall apply with respect to passenger facility charges imposed on or after January 1, 2023. 